Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 20, 2014

                                      No. 04-14-00167-CV

        STEPHENS & JOHNSON OPERATING CO.; Henry W. Breyer, III, Trust; CAH,
  Ltd.-MOPI for Capital Account; CAH, Ltd.-Stivers Capital Account; CAH, Ltd.-Wiegand
  Resources Capital Account Wiegand Resources; C.T. Carden; Myrl W. Deitch Trust; E.R.
 Godbout Family Trust; Margaret J. Godbout; F.R. Keydel; R.L. Keydel; Pennye K. Maloney;
 David R. McNitt; RCA Trust One; Donald B. Scott; Sunset Production Corporation; Genessee
                                    Country Museum
                                       Appellants

                                                v.

           Charles W. SCHROEDER, Elsie A. Schroeder Schneider, Hollis London, Terry
Mengers Reel, Ted Mengers, Debbie Mengers Quates, August H. Setinmeyer, Carole Schroeder
  Miller, James M. Schroeder, Sally Schroeder Tinanus, James E. Schroeder, Sue Schroeder
 Stanford, Bill Schroeder, Wayne Hennecke, Diane Hennecke Rhodes, Jerri James, W. Tom
                                 Hailey, and Peggy Hailey
                                         Appellees

                From the 229th Judicial District Court, Jim Hogg County, Texas
                                 Trial Court No. CC-04-143
                         Honorable Ana Lisa Garza, Judge Presiding

                                         ORDER
        Appellants have filed a motion for a forty-five day extension of time to file their brief.
We grant the motion and order appellants’ brief due December 1, 2014. Appellants are
advised that no further extensions of time will be granted absent a motion that (1)
demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court